Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley et al (US 2012/0130438) in view of Gliner et al (US 2004/0176831).
Regarding claim 1, Seeley et al disclose a neuromodulation adaptor comprising lead extension 30 configured to provide an electrical coupling between an otherwise incompatible stimulation lead 100 and neurostimulator device 10. The neuromodulation adaptor comprisinglead extension 30 has a proximal portion including a plurality of electrical conductors 32 spaced apart at a first pitch spacing and configured to electrically engage with a corresponding plurality of electrical terminals of a neurostimulator device; and a distal portion including a stimulation lead port assembly 34. See paragraph [0041].
It will be understood that lead 100 may be coupled to implantable medical device 10 without use of an extension 30. Any number of leads 100 or extensions 20 may be coupled to device 10. While lead 100 is depicted as having four electrodes 110, it will be understood that lead 100 may include any number of electrodes 110, e.g. one, two, three, four, five, six, seven, eight, sixteen, thirty-two, or sixty-four. Corresponding changes in the number of contacts 120 in lead 100, contacts 32 and internal contacts in connector 34 of lead extension, or internal contacts in connector 20 of device 10 may be required or desired.
Gliner et al teach using a stimulation lead port assembly comprising a receptacle 114 having an upper portion and a lower portion configured to house the plurality of conductor elements and a set screw assembly 115a-115d. 
One of ordinary skill in the art would have found it obvious to combine the teaching of Gliner et al with the stimulation lead port assembly 34 of Seeley et al to secure the plurality of conductor elements 120 within the lead port assembly 34 of Seeley et al so that the lead 100  conductor elements 120 are associated with a set screw assembly spaced apart at a second pitch spacing and configured to electrically engage with a corresponding plurality of electrical connectors of a stimulation lead. The skilled artisan would have been motivated to combine the teaching of Gliner et al with the stimulation lead port assembly 34 because the set screw assembly provides a more secure attachment of lead 100 to the adaptor comprising lead extension 30. Gliner et al is directed to a similar endeavor of neurostimulation as Seeley et al, so the skilled artisan would have found the set screw attachment a readily available solution for securing the connection of the lead 100 to the adaptor comprising lead extension 30.
Regarding claims 2 and 16, one of ordinary skill in the art would have found it obvious to provide the set screw assembly with a nonconductive set screw block, set screw and lower contact element to prevent corrosion and to be electrically inert so as to avoid interfering with the electrical conductivity of the contacts.  
Regarding claims 3 and 17, Gliner et al teach applying a silicone adhesive to seal and secure electrodes. See paragraph [0055] in Gliner et al. One of ordinary skill in the art would have found a set screw assembly further including an o-ring constructed of a non-electrically conductive, deformable polymer, positioned between the set screw and a portion of the set screw block obvious as a functional equivalent to applying a silicone adhesive for sealing the electrical connection of the electrical connectors.   
Regarding claims 4 and 18, Gliner et al teach applying a silicone adhesive to seal and secure electrodes. See paragraph [0055] in Gliner et al. One of ordinary skill in the art would have found the set screw assembly further including one or more nubs configured to improve electrical contact between the lower contact element and the plurality of electrical connectors of a stimulation lead an obvious functional equivalent to applying a silicone adhesive for improving electrical contact and sealing the electrical connection of the electrical connectors.   
Regarding claims 5 and 19, Gliner et al teach using a spring force to retain an electrical contact. See paragraph [0062] in Gliner et al. One of ordinary skill in the art would have found it obvious to configure the set screw assembly to include a spring contact configured to improve electrical contact between the lower contact element and the plurality of electrical connectors of a stimulation lead based on the teaching of Gliner et al.  
Regarding claims 6 and 20, one of ordinary skill in the art would have found it obvious to construct the upper portion of the stimulation lead port assembly of a nonconductive material to prevent corrosion and to be electrically inert so as to avoid interfering with the electrical conductivity of the contacts.  
Regarding claims 7 and 21, one of ordinary skill in the art would have found it obvious to assemble a nonconductive set screw block of the set screw assembly and the upper portion of the stimulation lead port as a single unitary member. See MPEP 2144.04.
Making Integral 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 10, Gliner et al teach providing a flexible portion located between the proximal portion and the distal portion, to enable bending of the neuromodulation adaptor to aid in an ideal positioning of a neurostimulator device relative to a stimulation lead within a body of a patient. See paragraph [0038] in Gliner et al. 
Regarding claim 11, Gliner et al teach providing a plurality of insulated connecting elements coupled with and extending between the conductor elements and the electrical conductors, wherein the plurality of insulated connecting elements are arranged generally linearly through the flexible portion of the neuromodulation adaptor. See paragraph [0011] in Gliner et al. 
Regarding claim 12, arranging electrical conductor elements in a spiral configuration is well known in lead construction to prevent field effects around the lead. One of ordinary skill in the art would have found it obvious to provide a plurality of insulated connecting elements coupled with and extending between the conductor elements and the electrical conductors, wherein the plurality of insulated connecting elements are arranged in a spiral coil configuration through the flexible portion of the neuromodulation adaptor to prevent field effects.  
Regarding claim 13, routing electrical conductor elements within channels is well known in lead construction.  Routing conductor elements within channels provides order to wires to match connections. One of ordinary skill in the art would have found it obvious to rout each of the plurality of insulated connecting elements in the distal portion of the neuromodulation adaptor within channels to provide order to the connection of the set screw assembly for connection to respective conductor elements.  
Regarding claim 14, one of ordinary skill in the art would have found it obvious to maintain each of the plurality of insulated connecting elements in a spiral coil configuration through the distal portion of the neuromodulation adaptor until generally adjacent a respective conductor element to reduce field effects around the insulated connecting elements.  
Regarding claim 15, Seeley et al disclose a neuromodulation adaptor comprising lead extension 30 configured to provide an electrical coupling between an otherwise incompatible stimulation lead and neurostimulator device.
Seeley et al disclose a neuromodulation adaptor comprising lead extension 30 configured to provide an electrical coupling between an otherwise incompatible stimulation lead 100 and neurostimulator device 10. The neuromodulation adaptor comprising lead extension 30 has a proximal portion including a plurality of electrical conductors 32 spaced apart at a first pitch spacing and configured to electrically engage with a corresponding plurality of electrical terminals of a neurostimulator device; and a distal portion including a stimulation lead port assembly 34.
Gliner et al teach using a stimulation lead port assembly comprising a receptacle 114 having an upper portion and a lower portion configured to house the plurality of conductor elements and a set screw assembly 115a-115d. 
One of ordinary skill in the art would have found it obvious to combine the teaching of Gliner et al with the stimulation lead port assembly 34 of Seeley et al to secure the plurality of conductor elements 120 within the lead port assembly 34 of Seeley et al so that the lead 100  conductor elements 120 are associated with a set screw assembly spaced apart at a second pitch spacing and configured to electrically engage with a corresponding plurality of electrical connectors of a stimulation lead.
Gliner et al teach using a stimulation lead port assembly comprising a receptacle 114 having an upper portion and a lower portion configured to house the plurality of conductor elements and a set screw assembly 115a-115d. 
One of ordinary skill in the art would have found it obvious to combine the teaching of Gliner et al with the stimulation lead port assembly 34 of Seeley et al to secure the plurality of conductor elements 120 within the lead port assembly 34 of Seeley et al so that the lead 100  conductor elements 120 are associated with a set screw assembly spaced apart at a pitch spacing and configured to electrically engage with a corresponding plurality of electrical connectors of a previously implanted stimulation lead. The skilled artisan would have been motivated to combine the teaching of Gliner et al with the stimulation lead port assembly 34 because the set screw assembly provides a more secure attachment of lead 100 to the adaptor comprising lead extension 30. Gliner et al is directed to a similar endeavor of neurostimulation as Seeley et al, so the skilled artisan would have found the set screw attachment a readily available solution for securing the connection of the lead 100 to the adaptor comprising lead extension 30.
Regarding claims 8, 9, 22, 23 and 24, Seeley et al disclose a neuromodulation adaptor comprising lead extension 30 configured to provide an electrical coupling between an otherwise incompatible stimulation lead 100 and neurostimulator device 10. The neuromodulation adaptor comprising lead extension 30 has a proximal portion including a plurality of electrical conductors 32 spaced apart at a first pitch spacing and configured to electrically engage with a corresponding plurality of electrical terminals of a neurostimulator device; and a distal portion including a stimulation lead port assembly 34. 
Seeley et al teach lead 100 is depicted as having four electrodes 110; however, lead 100 may include any number of electrodes 110, e.g. one, two, three, four, five, six, seven, eight, sixteen, thirty-two, or sixty-four. In addition, corresponding changes in the number of contacts 120 in lead 100, contacts 32 and internal contacts in connector 34 of lead extension, or internal contacts in connector 20 of device 10 may be required or desired. Based on this teaching, one of ordinary skill in the art would have found it obvious to provide a plurality of electrical conductors spaced apart at a first pitch spacing of at least one of about 0.085 inches or about 0.080 inches (about 2 mm) and to configured electrical engagement with a corresponding plurality of electrical terminals of a neurostimulator device; and to provide a distal portion including stimulation lead port assembly 34, the stimulation lead port assembly 34 including a nonconductive upper portion and a lower portion configured to house the plurality of conductor elements and a set screw assembly, the plurality of conductor elements and set screw assembly spaced apart at a second pitch spacing of about 0.170 inches and configured to electrically engage with a corresponding plurality of electrical connectors of a stimulation lead, wherein the set screw assembly includes a nonconductive set screw block, set screw, lower contact element, and o-ring constructed of a non-electrically conductive, deformable polymer, positioned between the set screw and a portion of the set screw block, wherein the set screw assembly further includes one or more nubs configured to improve electrical contact between the lower contact element and the plurality of electrical connectors of a stimulation lead. Gliner et al teaches applying a silicone adhesive to seal and secure electrodes. See paragraph [0055] in Gliner et al. One of ordinary skill in the art would have found a deformable polymer o-ring and nubs configured to improve electrical contact to be functional equivalents of applying a silicone adhesive for improving electrical contact and sealing the electrical connection of the electrical connectors.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
8/12/2022